Citation Nr: 1637632	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  15-34 086	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a pelvis condition.

3.  Entitlement to service connection for residuals of a broken tailbone.

4.  Entitlement to service connection for breathing problems.

5.  Entitlement to service connection for skin infections also claimed as cancer as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for fatigue as a result of exposure to ionizing radiation.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for difficulty comprehending (to include memory failure).

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to July 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Prior to certification of this appeal, the RO granted the Veteran's claims of entitlement to service connection for back and wrist disabilities and assigned disability ratings for those conditions.  While the Veteran has appealed the ratings and effective dates assigned, see June 2016 Notice of Disagreement, the service connection claims for back and wrist disabilities are not before the Board at this time, so are not listed above.  The separate appeal with respect to the ratings assigned and the effective dates will be addressed by the RO in a Statement of the Case in response to the NOD and, if the appeal is then perfected by the filing of a substantive appeal (VA Form 9), those matters will be certified to the Board.



FINDING OF FACT

 On April 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


